              Case 2:21-cv-00454-JS Document 4 Filed 02/08/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NAJA TALIBAH ZAHIR,                                   :
     Plaintiff,                                       :
                                                      :
         v.                                           :   CIVIL ACTION NO. 21-CV-454
                                                      :
STATE OF MARYLAND, et al.,                            :
     Defendants.                                      :

:::::::::::::::::::::::::::::::::::::::::::::::::::::::

NAJA TALIBAH ZAHIR,                                   :
     Plaintiff,                                       :
                                                      :
         v.                                           :   CIVIL ACTION NO. 21-CV-456
                                                      :
STATE OF MARYLAND, et al.,                            :
     Defendants.                                      :

:::::::::::::::::::::::::::::::::::::::::::::::::::::::

NAJA TALIBAH ZAHIR,                                   :
     Plaintiff,                                       :
                                                      :
         v.                                           :   CIVIL ACTION NO. 21-CV-457
                                                      :
STATE OF MARYLAND, et al.,                            :
     Defendants.                                      :

:::::::::::::::::::::::::::::::::::::::::::::::::::::::




                                              MEMORANDUM



SÁNCHEZ, C.J.                                                        FEBRUARY 8, 2021
           Case 2:21-cv-00454-JS Document 4 Filed 02/08/21 Page 2 of 6




       These three cases, filed by pro se Plaintiff Naja Talibah Zahir on January 26, 2021, are

each captioned a “Notice of Removal of Action Under 28 U.S.C. § 1441 – Diversity of

Citizenship.” Zahir has also moved in each case to proceed without the payment of fees. In her

pleadings, Zahir seeks to remove state criminal cases filed in Maryland state courts to this Court.

For the following reasons, Zahir’s Motions to Proceed In Forma Pauperis will be granted and

the Maryland criminal cases cited in the cases captioned above will be summarily remanded to

their respective Maryland county courts pursuant to 28 U.S.C. § 1455(b)(4).

I.     FACTUAL ALLEGATIONS

       In Civil Action 21-454, Zahir seeks to remove a criminal case styled State of Maryland v.

Zahir, No. CJ200216, which she alleges was filed in the District Court of Maryland for Prince

George’s County and then moved to the Circuit Court of Maryland for Prince George’s County.

The exact nature of the criminal charges in that case is not stated in Zahir’s pleading. In Civil

Action 21-456, Zahir seeks to remove a criminal case styled State of Maryland v. Zahir, Nos. D-

07-CR-18-010986, 1LH0JJ0, 1LJ0JJ0, 1LK0JJ0, 1LL0JJ0 filed in the District Court of Maryland

for Anne Arundel County. That case involves both traffic offenses and a charge of fraudulent

use of personal identification to avoid prosecution. (Civ. A. No. 21-456 ECF No. 1 at 5-6.)

Civil Action 21-457 seeks to remove the same criminal case cited in Civ. A. No. 21-456. In each

case, Zahir asserts that there is a “human trafficking operation” in Maryland that resulted in her

receiving summonses to appear in Maryland courts. She claims to be the victim of treason and

human trafficking from the Commonwealth of Virginia to the State of Maryland. She also

asserts that the “human body” – presumably her own, see Naja v. Hogan, Civ. A. No. 20-6051

(E.D.Pa., ECF No. 52 at 25-28 (asserting Zahir has been a victim of human trafficking arising

from her extradition from Virginia to Maryland) – “has been severely damaged from sexual



                                                 2
           Case 2:21-cv-00454-JS Document 4 Filed 02/08/21 Page 3 of 6




assault, torture and other rituals practiced by the agents.” She contends that this Court was

“given jurisdiction under 28 U.S.C. § 1331, and by queen naja, Trustee for the Royal Office for

the Trustee,” pursuant to the “Declarations and Public Notices” Zahir filed in another civil action

she filed in this Court. See Royal Decree, Naja v. Hogan, Civ. A. No. 20-6051 (E.D.Pa., ECF

No. 17.)

       A review of public records indicates that the charges in State of Maryland v. Zahir, No.

CJ200216, were filed in the District Court of Maryland for Prince George’s County on February

13, 2020. Id. Those charges appear to be possession of forged identification documents and

trespass on private property. Id. Zahir was arraigned on those charges on March 5, 2020. Id.

The last event recorded on that docket is that Zahir failed to appear for trial on February 2, 2021.

Id.

       The public docket for State of Maryland v. Zahir, No. D-07-CR-18-010986, indicates that

the charges brought in that case were the use of fraudulent personal identification documents to

avoid prosecution, and possession and use of false government identification documents. Traffic

citations Numbers 1LH0JJ0, 1LJ0JJ0, 1LK0JJ0, 1LL0JJ0 are listed as involving the same

incident. Id. The arraignment in that case occurred on July 27, 2018 at which time Zahir waived

her initial appearance and posted bond. Id. When Zahir failed to appear for a hearing on January

11, 2019, her bond was forfeited, and a bench warrant was issued. Id. She was apprehended,

given an initial appearance, and held in custody as of March 13, 2019. She posted bond the next

day and was released from custody. Id. She failed to appear again on April 12, 2019 and

another bench warrant was issued. Id. She was again apprehended on January 22, 2020 and was

rebonded and released from custody on January 31, 2020. Id. Trial on her charges is currently

scheduled for May 18, 2021. Id.



                                                 3
            Case 2:21-cv-00454-JS Document 4 Filed 02/08/21 Page 4 of 6




II.     DISCUSSION

        Although Zahir cites 28 U.S.C. § 1441 in the caption of her pleading, that statute governs

the removal of civil cases from a state court to a federal court. The statute providing procedures

for removal of state criminal cases is 28 U.S.C. § 1455. Under that statute, when a defendant in

a state criminal case attempts to remove the case to federal court, the federal district court must

promptly examine the Notice of Removal and determine whether the case can properly be

removed. 28 U.S.C. § 1455(b)(4). “If it clearly appears on the face of the notice and any

exhibits annexed thereto that removal should not be permitted, the court shall make an order for

summary remand.” Id.

        Removal should not be permitted because Zahir has failed to comply with the various

procedural requirements for removal of a state criminal case. First, Zahir’s notices are untimely.

Under § 1455(b)(1) a “notice of removal of a criminal prosecution shall be filed not later than 30

days after the arraignment in the State court, or at any time before trial, whichever is earlier,

except that for good cause shown the United States district court may enter an order granting the

defendant . . . leave to file the notice at a later time.” The state court records indicate that Zahir

was arraigned on the charges in State of Maryland v. Zahir, Nos. D-07-CR-18-010986 on July

27, 2018. She was arraigned on the charges in State of Maryland v. Zahir, No. CJ200216 on

February 13, 2020. Accordingly, the deadlines for filing these removal actions under § 1455 has

long ago passed. Because the removal is otherwise deficient, there exists no good cause to grant

leave to file the removal now after such a lengthy delay.

        Second, the removal statute specifies that a state court defendant “desiring to remove any

criminal prosecution from a State court shall file in the district court of the United States for the

district and division within such prosecution is pending a notice of removal signed pursuant to



                                                   4
            Case 2:21-cv-00454-JS Document 4 Filed 02/08/21 Page 5 of 6




Rule 11 of the Federal Rules of Civil Procedure. . . .” 28 U.S.C. § 1455(a). Under this provision

Zahir cannot remove criminal matters from a Maryland state court to the United States District

Court for the Eastern District of Pennsylvania.

       Finally, Congress has provided for only a limited set of circumstances where a defendant

may remove a criminal case to federal court. First, 28 U.S.C. § 1442 provides for removal of

civil and criminal actions against the United States or its officers acting under color of office.

See Minnesota v. Bugoni, Crim. No. 15-157, 2015 WL 2451255 *2 (D. Minn. May 21, 2015)

(summarizing provisions of 28 U.S.C. § 1442). Zahir does not allege she falls within this

provision. Second, under § 1442a, where the criminal prosecution is against a member of the

armed forces “on account of an act done under color of his office or status,” the defendant may

be able to remove the case to federal court. Zahir does not allege that she falls within this

provision either. Third, § 1443 provides an additional basis for removal of a criminal

prosecution. That statute provides:

       Any of the following . . . criminal prosecutions, commenced in a State court may
       be removed by the defendant to the district court of the United States for the
       district and division embracing the place wherein it is pending:
                (1) Against any person who is denied or cannot enforce in the courts of
                such State a right under any law providing for the equal civil rights of
                citizens of the United States, or of all persons within the jurisdiction
                thereof;
                (2) For any act under color of authority derived from any law providing for
                equal rights, or for refusing to do any act on the ground that it would be
                inconsistent with such law.

28 U.S.C. § 1443. The United States Supreme Court has held that in order to remove a case

under § 1443(1), a defendant must show (1) “that the right allegedly denied the removal

petitioner arises under a federal law providing for specific civil rights stated in terms of racial

equality” and (2) “that the removal petitioner is denied or cannot enforce the specified federal

rights in the courts of (the) State.” Johnson v. Mississippi, 421 U.S. 213, 219 (1975) (quotations

                                                   5
            Case 2:21-cv-00454-JS Document 4 Filed 02/08/21 Page 6 of 6




omitted). Zahir makes no allegation that she is unable to obtain equal rights, nor do her

allegations plausibly satisfy either prong of this test. At no point in the pleading does Zahir

allege that she is attempting to remove her cases based on any form of racial inequality or that

there is an express state law that prohibits her from exercising her rights under that civil rights

law. Neither does she assert that the charged crimes arose from her action or refusal to act under

color of a civil rights law. Rather, she makes only bald allegations that she is a victim of

“treason and human trafficking from the Commonwealth of Virginia to the State of Maryland.”

Apparently, this is a reference to her being apprehended after bench warrants were issued for her

arrest for failing to appear at court hearings. Her allegations that she “has been severely

damaged from sexual assault, torture and other rituals practiced by the agents” is too vague to

assert a plausible basis for removal of the criminal charges, even if the removal was timely and

brought in the correct court.

III.   CONCLUSION

       Accordingly, the Court concludes there is no avenue available to Zahir for removal of

any of the Maryland criminal cases to federal court. An appropriate Order for summary remand

and to close these cases follows.

                                               BY THE COURT:


                                               /s/ Juan R. Sánchez
                                               JUAN R. SÁNCHEZ, C.J.




                                                  6
